—In an action to recover damages for personal injuries, etc., the plaintiffs Sandra Elzeini and Ali Elzeini appeal from (1) an order of the Supreme Court, Queens County (Price, J.), dated May 25, 1999, which granted the defendant’s motion to dismiss the complaint insofar as asserted by the appellants, and (2) an order of the same court dated October 7, 1999, which denied their motion, in effect, for reargument.
Ordered that the appeal from the order dated October 7, 1999, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order dated May 25, 1999, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
Under the circumstances here, where the appellants failed to respond to the defendant’s demand for a statement of the specific injuries they allegedly sustained in the underlying motor vehicle accident and thereafter failed to comply with a preliminary conference order requesting that information, the Supreme Court providently exercised its discretion in dismissing the complaint insofar as asserted by them (see, Parish Constr. Corp. v Franlo Tile, 215 AD2d 545). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.